Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DAVID SEIDEMANN, AN INDIVIDUAL
AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

CIVIL ACTION NO.

CLASS-ACTION COMPLAINT
Plaintiff,
Vv.

)

)

)

)

)

:
PROFESSIONAL STAFF CONGRESS )
LOCAL 2334; AMERICAN FEDERATION )
OF TEACHERS; AMERICAN )
FEDERATION OF LABOR AND )
CONGRESS OF INDUSTRIAL )
ORGANIZATIONS; AMERICAN )
ASSOCIATION OF UNIVERSITY )
PROFESSORS COLLECTIVE )
BARGAINING CONGRESS; NEW YORK )
STATE UNITED TEACHERS )
)

)

Defendants.

INTRODUCTION

On June 27, 2018, the United States Supreme Court decided Janus v. AFSCME, 138 S.
Ct. 2448 (2018), holding that an agency-fee scheme — agency shop fees in the language of the
New York Civil Service Law — violates the free speech rights of public employees who elect not
to join a public-sector union and who do not affirmatively consent to pay agency fees.

PARTIES

1. Plaintiff David Seidemann resides in North Haven, Connecticut. Mr. Seidemann
was at all times relevant hereto, a college professor for the City University of New York
(“CUNY”) in the State of New York. As such, Mr. Seidemann was a “public employee” for
purposes of the NY Civ. SERV. LAW § 208. He is not and was not a member of the union

representing CUNY’s employees and has not affirmatively consented to pay agency shop fees to

the union. Yet, prior to Janus, he was required, as a condition of his employment, to pay agency

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 2 of 11

shop fees to Professional Staff Congress, portions of which are forwarded to New York State
United Teachers and American Federation of Teachers.

2. Defendant Professional Staff Congress Local 2334 (“PSC”) is an “employee
organization” and the exclusive representative of faculty and staff at CUNY, including Plaintiff.
Prior to Janus, it received a portion of the agency shop fees that were extracted from Plaintiff
and other employees under New York agency-shop laws. On information and belief, PSC was
formed and existing under the laws of the State of New York. PSC is a major participant in
political activities at the state and local levels. PSC is headquartered in New York, New York,
and engages in business throughout New York. On information and belief, portions of the agency
shop fees withheld from Plaintiff's pay were forwarded, directly or indirectly, to other unions
with which PSC is affiliated or partners including: American Federation of Teachers (“AFT”);
American Federation of Labor and Congress of Industrial Organizations (“AFL-CIO”); The
American Association of University Professors Collective Bargaining Congress (“AAUP”); and
New York State United Teachers (““NYSUT’”).

3. Defendant AFT is one of the largest teachers’ unions in the United States and one
of the largest public-sector unions. Prior to Janus, it received a portion of the agency shop fees
that are extracted from Plaintiff and other higher education employees under New York agency-
shop laws. It also received portions of agency fees paid by persons in other states who are not
union members. AFT is a major participant in political activities at the national, state, and local
levels. AFT is headquartered in Washington DC and engages in business throughout New York.

4, Defendant AFL-CIO is a federation of 55 unions with more than 12.5 million
members. Prior to Janus, it received a portion of the agency shop fees that are extracted from
Plaintiff and other higher education employees under New York agency-shop laws. It also
received portions of agency fees paid by persons in other states who are not union members.
AFL-CIO is a major participant in political activities at the national, state, and local levels. AFL-

CIO is headquartered in Washington DC and engages in business throughout New York.

-2-

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 3 of 11

5. Defendant AAUP is an umbrella organization for unionized AAUP chapters,
including PSC. Prior to Janus, it received a portion of the agency shop fees that are extracted
from Plaintiff and other employees under New York agency-shop laws. It also received portions
of agency fees paid by persons in other states who are not union members. AAUP is a major
participant in political activities at the national, state, and local levels. AAUP is headquartered in
Washington DC and engages in business throughout New York.

6. Defendant NYSUT is affiliated with AFT. It is one of the largest teachers’ unions
in New York. Prior to Janus, it received a portion of the agency shop fees that are extracted from
Plaintiff and other higher education employees under New York agency-shop laws. NYSUT is a
major participant in political activities at the state and local levels. NYSUT is headquartered in
Latham, New York, and engages in business throughout New York.

JURISDICTION AND VENUE

7. The Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1343, 1367,
and 2201.

8. Venue is proper under 28 U.S.C. §§ 1391(b)(1) and (2) because one or more of
the defendants reside in this judicial district and all defendants are residents of this State (within
the meaning 28 U.S.C. § 1391(c)) and because a substantial part of the events or omissions
giving rise to the claim occurred and a substantial part of property that is the subject of this
action is situated, in this judicial district.

GENERAL ALLEGATIONS

9. Under NY Civ. Serv. LAW § 208(3), an employee organization that has been
recognized or certified as the exclusive representative of public employees within a negotiating
unit shall be entitled to have deducted from the wage or salary of the employees in such
negotiating unit who are not members of said employee organization the amount equivalent to
the dues levied by such employee organization and the state comptroller shall make such

deductions and transmit the sum so deducted to such employee organization.”

-3-

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 4 of 11

10. _—_— Plaintiff chose not to join PSC. Nevertheless, under NY Civ. SERV. LAW § 208(3),
his employer withheld from Plaintiff's pay agency shop fees and paid those fees to Defendant PSC.
Defendant PSC forwarded portions of these fees, directly or indirectly to the other union defendants.

11. This agency-fee scheme violated the free speech rights of Plaintiff by compelling
him to subsidize private speech on matters of substantial public concern, as the Supreme Court
recognized in Janus. No compelling or otherwise sufficient governmental interest justifies the
compulsory political representation imposed on teachers. 138 S. Ct. at 2463-2465. As a result,
“public-sector agency-shop arrangements” like those here “violate the First Amendment.” Jd. at
2478.

12. ‘Plaintiff is bringing this action at this time to preserve the class members’ ability
to seek retrospective relief against the defendants for as far back as the applicable statutes of
limitations will allow.

CLASS ALLEGATIONS

13. Plaintiff brings this class action under Fed. R. Civ. P. 23(b)(1)(A), (b)(2), and
(b)(3). The class comprises each individual who: (1) is not a member of a union; (2) has had
agency shop fees deducted from the money paid to him/her by his/her employer, which fees have
been remitted to PSC, AFT, AFL-CIO, AAUP, or NYSUT; and (3) has not affirmatively
consented in writing to pay the fees. The class includes everyone who comes within the class
definition at any time covered by the claims and until the conclusion of this action.

14. __‘ Plaintiff also asserts the following subclasses:

a. The “PSC Subclass” comprises each individual who: (1) is not a member
of a union; (2) has had agency shop fees deducted from the money paid to
him/her by his/her employer, which fees have been remitted to PSC; and
(3) has not affirmatively consented in writing to pay the fees.

b. The “AFT Subclass” comprises each individual who: (1) is not a member

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 5 of 11

of a union; (2) has had agency shop fees or union agency fees deducted
from the money paid to him/her by his/her employer, which fees have
been remitted to AFT; and (3) has not affirmatively consented in writing
to pay the fees.

C. The “AFL-CIO Subclass” comprises each individual who: (1) is not a
member of a union; (2) has had agency shop fees or union agency fees
deducted from the money paid to him/her by his/her employer, which fees
have been remitted to AFL-CIO; and (3) has not affirmatively consented
in writing to pay the fees.

d. The “AAUP Subclass” comprises each individual who: (1) is not a
member of a union; (2) has had agency shop fees or union agency fees
deducted from the money paid to him/her by his/her employer, which fees
have been remitted to AAUP; and (3) has not affirmatively consented in
writing to pay the fees.

e, The “NYSUT Subclass” comprises each individual who: (1) is not a
member of a union; (2) has had agency shop fees deducted from the
money paid to him/her by his/her employer, which fees have been remitted
to NYSUT; and (3) has not affirmatively consented in writing to pay the
fees.

15. | The number of persons in the class and each subclass makes joinder of the
individual class members impractical.

16. There are questions of fact and law common to the class and the subclasses.
Factually, all class and subclass members are public employees and union nonmembers
compelled to pay agency shop fees or agency fees to Defendants as a condition of employment.
Legally, the U.S. Constitution affords the same rights under the First Amendment to every

member of the class as the Supreme Court recently held in Janus. Among the common questions

5.

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 6 of 11

are: (1) whether the requirement of paying the agency shop fee or agency fee is constitutional;
(2) whether the withholding of the agency shop or agency fee is a tort under state law; and (3)
whether Defendants are obligated to refund agency shop fees that have been unlawfully
extracted.

17. Plaintiff's claims are typical of other members of the class and the respective
subclasses because each member of the class or subclass has declined to join a union, yet is
forced under state law and contract provisions to financially support the union and its inherently
political activities.

18. Plaintiff adequately represents the interests of the class and their respective
subclasses and he has no interests antagonistic to the class. Further, the undersigned counsel is
experienced in the litigation of constitutional deprivations, including First Amendment claims,
and class action litigation.

19. A class action may be maintained under Rule 23(b)(1)(A) because separate
actions by class and subclass members would create a risk of inconsistent or varying
adjudications that would establish incompatible standards of conduct for Defendants.

20. Aclass action may be maintained under Rule 23(b)(2) because final injunctive
relief and corresponding declaratory relief are appropriate respecting the class and subclasses as
a whole. Plaintiff and the class are also entitled to recover incidental monetary relief that will
not involve individualized determinations concerning Plaintiff's and the class members’
entitlement to monetary relief.

21. Acclass action may be maintained under Rule 23(b)(3) because the questions of
law or fact common to class members predominate over any questions affecting only individual
members. In addition, a class action is superior to other available methods for fairly and
efficiently adjudicating the controversy. Among other things, all class and subclass members are

subjected to the same violation of their constitutional rights but the amount of money involved in

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 7 of 11

each individual’s claim would make it burdensome for class members to maintain separate
actions.

22. Plaintiff, by and through his counsel of record, maintains that the class action
could be maintained without notice to the proposed class under FRCP 23(b)(1) or (2). To the
extent notice is required, Plaintiff, by and through his counsel of record, will obtain court
approval of the manner and nature of the notice to be given.

CAUSES OF ACTION
Count I — Section 1983

23. Plaintiff re-alleges and incorporates by reference all preceding paragraphs of this
Complaint.

24. Defendants were acting under the color of state law by causing, participating in,
and accepting the compulsory deduction of agency shop fees from monies owed to Plaintiff and
the class members. Specifically, the Comptroller for the State of New York was assisting the
defendant unions in coercing Plaintiff to finance the unions’ activities, and the unions were
acting in concert with a public agency, and with authority granted by statute to deprive Plaintiff
of his constitutional rights.

25. Defendants, acting under color of state law, have created, administered, and
enforced laws unlawfully requiring Plaintiff to pay agency shop fees to the Defendant unions as
condition for Plaintiff's employment. In so doing, Defendants have violated and continue to
violate Plaintiff's First Amendment Rights to free speech and association as secured by the
Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

26. State law and collective-bargaining agreements permitting and imposing
compulsory agency shop fees on public employees who do not wish to associate or support a
union are not narrowly tailored to serve a compelling government interest.

27. By compelling Plaintiff and the class members to financially support the unions,

including for purposes of speaking to, petitioning, and otherwise lobbying the government with

-7-

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 8 of 11

respect to political matters, Defendants are abridging and violating the rights of Plaintiff and the
class members to freedom of association and freedom of speech, and to petition the government
for redress of grievances under the First Amendment to the United States Constitution, in
violation of the Fourteenth Amendment and 42 U.S.C. § 1983.

28. Defendants have violated Plaintiff's First Amendment rights of freedom of speech
and association as secured against state infringement by the Fourteenth Amendment and 42
U.S.C. § 1983.

29. Unless enjoined by the Court, Plaintiff and the class members will continue to
suffer irreparable harm, damage, and injury for which there is no adequate remedy at law.

Count II — Conversion

30. Plaintiff re-alleges and incorporates by reference all preceding paragraphs of this
Complaint.

31. Plaintiff, at all times relevant hereto, owned and/or had the sole right to
possession of the monies withheld from him in the form of agency shop fees paid to the
defendant unions.

32. Defendants wrongfully dispossessed Plaintiff of monies by imposing unlawful
agency shop fees against him as condition of his employment at CUNY.

33. Asa direct and proximate result of the above wrongful conduct of Defendants,
Plaintiff has been damaged in an amount to be proven at trial, but not less than the full amount of
monies withheld from him in the form of agency shop fees paid to the defendant unions.

Count III — Unjust Enrichment (In the Alternative)

34. Plaintiff re-alleges and incorporates by reference all preceding paragraphs of this
Complaint.

35. The defendant unions received monies in the form of unlawful agency shop fees

from Plaintiff.

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 9 of 11

36. Defendants’ imposition and collection of the agency shop fees violates Plaintiff's
First Amendment Rights and is, therefore, unconstitutional.

37.  Atall relevant times hereto, the monies the defendant unions received belonged to
and were for the use of Plaintiff.

38. | The defendant unions are indebted to Plaintiff in the amount of the agency shop
fees they obtained on account of Plaintiff.

39. ‘By this Complaint, Plaintiff demands restitution from the defendant unions for all
agency shop fees obtained by the defendant unions.

DEMAND FOR RELIEF

Plaintiff respectfully requests this Court:

A. Certify a class and subclasses consistent with the definitions stated in this
Complaint.
B. Issue a declaratory judgment against the defendant unions providing that:
1, It is unconstitutional under the First Amendment, as secured against state

infringement by the Fourteenth Amendment and 42 U.S.C. § 1983, to
withhold or require payment of agency shop fees or agency fees from
Plaintiff and the class members;

2. The provisions of NY Crv. SERV. LAW § 208(3) that permit the imposition
of agency shop fees is unconstitutional under the First Amendment, as
secured against State infringement by the Fourteenth Amendment and 42
U.S.C. § 1983, and is null and void.

3. Any collective bargaining agreement provision imposing agency shop fees
against Plaintiff or the class members is unconstitutional under the First
Amendment, as secured against State infringement by the Fourteenth

Amendment and 42 U.S.C. § 1983, and is null and void.

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 10 of 11

C. Permanently enjoin Defendants, along with their officers, agents, servants,
employees, attorneys, and any other person or entity in active concert or participation with them,
from collecting agency shop fees from Plaintiff or the class members.

D. Permanently enjoin the Defendants, along with their officers, agents, servants,
employees, attorneys, and any other person or entity in active concert or participation with them,
from enforcing the provisions of NY Civ. SERV. LAw § 208(3) that permit the imposition and
collection of agency shop fees from Plaintiff or the class members.

E. Order the defendant unions to disgorge and refund all agency shop fees
unlawfully withheld or collected from Plaintiff and the class members, along with pre-judgment
and post-judgment interest.

F, Award Plaintiff damages under 42 U.S.C. § 1983.

G. Award Plaintiff their reasonable attorneys’ fees, costs, and expenses under 42
U.S.C. § 1988.

H. Award any other relief this Court deems just and proper.
Respectfully submitted,

Dated: October 24, 2018 CLARK HILL PLC

/s/ Jonathan D. Klein

Jonathan D. Klein, Esquire (Id. No. M10004605)
830 Third Avenue, Suite 200

New York, New York 10022

Telephone: 215.640.8535

Facsimile: 215.640.8501

Jklein@ClarkHill.com
Attorneys for Plaintiff and the Proposed Class

-10-

220262237.2 95523/338209

 
Case 1:18-cv-09778-KPF Document1 Filed 10/24/18 Page 11 of 11

220262237.2 95523/338209

Gregory N. Longworth (Pro Hac Vice To Be Filed)
Clark Hill PLC

200 Ottawa NW, Suite 500

Grand Rapids, Michigan 49503

616.608.1100 (Telephone)

616.608.1199 (Facsimile)
GLongworth@ClarkHill.com

Daniel J. Dulworth (Pro Hac Vice To Be Filed)
Clark Hill PLC

500 Woodward Ave., Suite 3500

Detroit, Michigan 48226

Telephone: 313.965.8300

Facsimile: 313.965.8252
DDulworth@ClarkHill.com

John J. Bursch (Pro Hac Vice To Be Filed)
BURSCH LAW PLLC

9339 Cherry Valley Ave. SE, #78
Caledonia, Michigan 49316

Telephone: 616.450.4235

jbursch@pburschlaw.com

-11-

 
